Title: To James Madison from Robert Gamble, 4 April 1796
From: Gamble, Robert
To: Madison, James


Dear sir
Richmond April 4: 1796
I herewith enclose a letter for Mrs. Payne as the most certain mode of her getting it safe. I thank you for your kindness in putting under Cover, two Newspapers of the 23rd: ulto. which Came safe to hand. The qualified amendment you made to Livingstons resolution, I observe has passed the house by a large Majority. The resolution as it first was offered, was, extremely objectionable. The president, will no doubt, lay such information before Congress as will preclude the pretext of noncompliance for want of information. But the qualification of your amendment c⟨ou⟩ld, only make such a requisition Constitutional. Two thirds of the senate Concurring, was in that respect a constitutional representation of the sovereign States. I am sorry to discover Warmth in the debates. Yet I am sanguine in hoping that Zeal however well meant, will not prevent the essentials to carry the treaty into effect. Pardon the hasty observations. I am Dear sir your obt Hum st
Ro. Gamble
